Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered July 22, 1998, convicting him of murder in the second degree (three counts), attempted murder in the second degree, and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to excuse two prospective jurors for cause. *651While the jurors expressed their concern that it would be difficult to assess the credibility of the People’s witnesses in the absence of cross-examination, they both acknowledged that the People had the burden of proof and indicated that they would not convict the defendant unless the People met their burden of proof. The jurors did not express an unwillingness to follow the law, nor did they shift the burden of proof to the defendant, as he contends (see, People v Archer, 210 AD2d 241).
The defendant’s contentions regarding certain remarks made by the prosecutor in his opening statement and his summation are largely unpreserved for appellate review (see, People v Wilson, 265 AD2d 434). In any event, while we agree that some of the challenged comments were improper, reversal is not warranted in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.